UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7374



DARRELL BROOKS, #156441,

                                            Plaintiff - Appellant,

          versus


WILLIAM R. DAVIS, Warden; WILLIE EAGLETON,
Associate Warden; DOUGLAS FUNDERBURK, Captain;
MARLBORO TERRY, Lieutenant; JAMES ROBINSON,
Lieutenant; K. GREEN, Lieutenant; L. RANSOM,
Lieutenant; R. JACKSON, Sergeant; SERGEANT
CASSIDY; A. JOYNER, Inmate Representative;
DAVID ODOM, Hearing Officer; DONALD MURPHY,
Officer; LARRY BYRD, Officer; JIMMY EDGE,
Officer; W. B. PRATT, Officer; OFFICER ALFORD;
OFFICER LEADBETTER; OFFICER PAGE; OFFICER
MCDUFFIE; OFFICER LESTER; OFFICER CHAVIS;
OFFICER BRANHAM; OFFICER BUWIE; E. B. FORD,
Sergeant; MAJOR LATTA; OFFICER RATLIFF;
OFFICER MCDONALD,
                                           Defendants - Appellees.




                            No. 97-7449



DARRELL BROOKS, #156441,

                                             Plaintiff - Appellee,

          versus
WILLIAM R. DAVIS, Warden; WILLIE EAGLETON,
Associate Warden; DOUGLAS FUNDERBURK, Captain;
MARLBORO TERRY, Lieutenant; JAMES ROBINSON,
Lieutenant; K. GREEN, Lieutenant; L. RANSOM,
Lieutenant; R. JACKSON, Sergeant; SERGEANT
CASSIDY; A. JOYNER, Inmate Representative;
DAVID ODOM, Hearing Officer; DONALD MURPHY,
Officer; LARRY BYRD, Officer; JIMMY EDGE,
Officer; W. B. PRATT, Officer; OFFICER ALFORD;
OFFICER LEADBETTER; OFFICER PAGE; OFFICER
MCDUFFIE; OFFICER LESTER; OFFICER CHAVIS;
OFFICER BRANHAM; OFFICER BUWIE; E. B. FORD,
Sergeant; MAJOR LATTA; OFFICER RATLIFF;
OFFICER MCDONALD,

                                         Defendants - Appellants.



Appeals from the United States District Court for the District of
South Carolina, at Florence. David C. Norton, District Judge.
(CA-96-890-4-18-BE)


Submitted: April 7, 1998                 Decided:   April 24, 1998


Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell Brooks, Appellant Pro Se. Andrew Foster McLeod, HARRIS &
MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        Darrell Brooks appeals the district court order granting

summary judgment in favor of Defendants as to several counts of

Brooks' complaint. Defendants appeal the district court's order

denying summary judgment as to the remaining counts of Brooks' com-
plaint. We dismiss these appeals for lack of jurisdiction because

the order is not appealable. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order. *

        We dismiss the appeals as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            DISMISSED




    *
     To the extent that Defendants challenge the district court's
denial of summary judgment based on their claim of qualified
immunity, raised only in their answer, they waived this claim by
failing to raise it in their motion for summary judgment or their
objections to the magistrate judge's report. See Buffington v.
Baltimore County, 913 F.2d 113, 120-21 (4th Cir. 1990); United
States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984); see also Rish
v. Johnson, 131 F.3d 1092, 1098 n.7 (4th Cir. 1997).

                                   3